NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-50140

                Plaintiff-Appellee,             D.C. No.
                                                3:20-cr-02510-LAB-1
 v.

JOSE ALFREDO SOLIS,                             MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    21-50142

                Plaintiff-Appellee,             D.C. No.
                                                3:17-cr-03121-LAB-1
 v.

JOSE ALFREDO SOLIS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                       Argued and Submitted August 1, 2022
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SILER,** CALLAHAN, and H. THOMAS, Circuit Judges.
Dissent by Judge H. THOMAS.

      Jose Alfredo Solis appeals from the district court’s imposition of an 84-

month sentence he received after pleading guilty to importing methamphetamine in

violation of 21 U.S.C. §§ 952 and 960.1 We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      1.     Solis first argues that the district court erred in denying his request for

a two-level minor role reduction under Section 3B1.2(b) of the United States

Sentencing Guidelines. “[W]e review the district court’s identification of the

correct legal standard de novo and the district court’s factual findings for clear

error.” United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en

banc). “[A]s a general rule, a district court’s application of the Sentencing

Guidelines to the facts of a given case should be reviewed for abuse of discretion.”

Id.

      Section 3B1.2(b) provides for a two-level reduction if the defendant “was a

minor participant in any criminal activity.” U.S.S.G. § 3B1.2(b). To be eligible

for this adjustment, the defendant must establish that he is “substantially less


      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
1
  In Case No. 21-50142, Solis also appealed the revocation of his supervised
release. However, Solis expressly waived this argument in his consolidated
opening brief.

                                           2
culpable than the average participant in the criminal activity.” Id. at cmt. 3(A). As

we recently held, in assessing whether the defendant has met this burden, the

district court must engage in a three-step analysis:

      First, the court must identify all of the individuals for whom there is
      sufficient evidence of their existence and participation in the overall
      scheme. Second, the court must calculate a rough average level of
      culpability for these individuals, taking into consideration the five
      factors in comment 3(C) to the Mitigating Role Guideline. Third, the
      court must compare the defendant’s culpability to that average. If the
      defendant is substantially less culpable than that average and meets the
      other criteria, he should be granted a mitigating role adjustment.

United States v. Dominguez-Caicedo, 40 F.4th 938, 2022 WL 2799169, at *17 (9th

Cir. 2022) (internal quotation marks and citations omitted).

      We agree with Solis that the district court erred in articulating and applying

these standards. As an initial matter, while the district court identified two other

individuals involved in the criminal scheme, it disregarded the organizer of the

scheme as a valid comparator because the organizer was “not an average

participant,” and the intended recipient of the drugs because Solis had failed to

provide sufficient information about that person. This was error because “the

proper comparison is to the average of all of the individuals who participated in

[the] offense, including those that the district court believed were leaders or

organizers or who were otherwise highly culpable.” Id. at *18; see also id. at *17

(rejecting approach comparing “the defendant’s culpability to only the median

participants’ actual level of culpability”).

                                           3
      The district court also erred in identifying the legal standards applicable to

three of the non-exhaustive factors set forth in Comment 3(C) to U.S.S.G. § 3B1.2.

The first of these factors calls for a court to consider “the degree to which the

defendant understood the scope and structure of the criminal activity.” U.S.S.G.

§ 3B1.2 cmt. 3(C)(i). We have held that this factor requires the court to assess the

defendant’s knowledge of “the scope and structure of the criminal enterprise in

which he was involved.” United States v. Diaz, 884 F.3d 911, 917 (9th Cir. 2018).

However, the district court here focused on Solis’s knowledge of the importation

crime at issue, stating that it “cannot be the standard” that the court was required to

assess Solis’s knowledge of the criminal enterprise itself. This statement is

inconsistent with our decision in Diaz.

      The second factor requires the district court to assess “the degree to which

the defendant participated in planning or organizing the criminal activity.”

U.S.S.G. § 3B1.2 cmt. 3(C)(ii). The district court held this factor weighed against

granting Solis an adjustment because Solis “was part of the plan,” though it “didn’t

originate with him” and “[h]e was a cog.” The district court’s apparent view that

being a “part of the plan” is the equivalent to participating in the planning of the

crime misconstrues the text of Comment 3(C)(ii).

      Finally, the fifth factor identified in Comment 3(C) is “the degree to which

the defendant stood to benefit from the criminal activity.” U.S.S.G. § 3B1.2 cmt.



                                           4
3(C)(v). In applying this factor, courts are required to evaluate not only the

amount of payment, but whether the payment was set at a fixed sum or if the

defendant had a “ownership interest or other stake in the outcome of the trafficking

operation.” Diaz, 884 F.3d at 917; see also U.S.S.G. § 3B1.2 cmt. 3(C) (“[A]

defendant who does not have a proprietary interest in the criminal activity and who

is simply being paid to perform certain tasks should be considered for an

adjustment under this guideline.”). The district court erred by failing to consider

whether Solis had any proprietary interest in the criminal activity at issue here.

      2.     However, we agree with the government that the district court’s error

in articulating and applying these standards was harmless. A Guidelines

calculation error can be harmless in several circumstances, including where “the

district court: (1) acknowledges that the correct Guidelines range is in dispute and

performs his sentencing analysis twice, beginning with both the correct and

incorrect range; [and] (2) chooses a within-Guidelines sentence that falls within

both the incorrect and the correct Guidelines range and explains the chosen

sentence adequately.” United States v. Munoz-Camarena, 631 F.3d 1028, 1030 n.5

(9th Cir. 2011); see also United States v. Mendoza, 121 F.3d 510, 513–14 (9th Cir.

1997). “To establish harmlessness, the Government must show that it is more

probable than not that the error did not affect the sentence.” Dominguez-Caicedo,

2022 WL 2799169, at *19 (internal quotation marks and citation omitted).



                                          5
       Without the minor role reduction, the district court calculated that the

Guidelines range for Solis’s offense was 188–235 months’ imprisonment. After

considering the factors set forth in 18 U.S.C. § 3553(a), the district court departed

downward from this range and instead imposed a sentence of 84 months’

imprisonment. The district judge stated that with the minor role adjustment, the

Guidelines range would have been 110–137 months, and that he “wouldn’t have

gone any lower [than 84 months], even if I had granted a minor role.”

       Solis contends that any error could not have been harmless because the

district court miscalculated what the Guidelines range would have been if the

minor role adjustment had been granted. Solis contends the correct Guidelines

range would have been 92–115 months, not 110–137 months. Solis also argues

that the district court’s statement that it would not have imposed the same sentence

in any event was conclusory and entitled to less weight because it came near the

end of the sentencing hearing. See Dominguez-Caicedo, 2022 WL 2799169, at

*20.

       We disagree. Even assuming that Solis is right that the alternative

Guidelines range was miscalculated,2 harmless error can still apply when the


2
 In its briefing, the government initially conceded that the district court incorrectly
calculated the alternative Guidelines range. But at argument, the government
changed its position and stated that it now believes the district court’s calculation
was correct. We need not address this dispute because we find the district court’s
error was harmless even if Solis’s proposed range is accurate.

                                           6
district court chooses a “within-Guidelines sentence that falls within both the

incorrect and the correct Guidelines range and explains the chosen sentence

adequately.” Munoz-Camarena, 631 F.3d at 1030 n.5. Here, the 84-month

sentence imposed by the district court was below even the “correct” Guidelines

range that Solis advocated for.

      Further, the district judge explained the reasoning for his sentence in

significant detail. For example, the district judge considered the fact that Solis

attempted to smuggle a relatively small quantity of drugs, and the fact that he

pleaded guilty and promptly resolved the case. But the judge also factored in

Solis’s history, which was “bad” and indicated that Solis just “does not learn a

lesson.” He noted that this was the third time Solis has tried to import drugs. The

court considered Solis’s motivation—to help his girlfriend—but found that

“doesn’t get us very far” because the girlfriend herself was working for a drug

cartel. The court further justified the sentence by reference to the need for

punishment and the need to specifically deter a repeat offender like Solis from

continuing to commit these types of crimes. 18 U.S.C. § 3553(a)(2)(A)–(B).

      Additionally, the fact that the district court sentenced Solis to a term of

imprisonment below even the Guideline range Solis argues should have applied

distinguishes this case from Dominguez-Caicedo. There, the district court imposed

a 180-month sentence. That sentence was below the incorrectly calculated



                                          7
Guidelines range of 292–365 months, but still well above the alternative, correctly

calculated Guidelines range of 97–121 months. 2022 WL 2799169, at *19–20. By

contrast, Solis’s sentence was eight months below the low end of the Guidelines

range he now argues should have applied. This, when combined with the court’s

reasoned explanation for the sentence, was sufficient to establish harmless error

under these specific circumstances.

      3.     Solis also argues that the district court erred by imposing, without

notice, a condition permitting law enforcement officers to conduct suspicionless

searches of Solis as part of the terms of his supervised release. Solis contends that,

during the district court’s oral pronouncement of the sentence, the district judge

indicated that Solis would not be subject to suspicionless searches, and that an

unambiguous oral pronouncement of a sentence controls when it conflicts with the

written judgment. United States v. Allen, 157 F.3d 661, 668 (9th Cir. 1998);

United States v. Jones, 696 F.3d 932, 938 (9th Cir. 2012). Even if the oral

statement was ambiguous, Solis argues that the sentence should still be vacated and

remanded because Solis didn’t have adequate notice that the condition would be

imposed and thus didn’t have a chance to object. See United States v. Reyes, 18

F.4th 1130, 1133 (9th Cir. 2021).

      We disagree. At the sentencing hearing, the district judge stated that:

      [Solis is] subject to search, that includes his person, his property, his
      residence, and his vehicle. . . . What this means, Mr. Solis, [is that] if

                                          8
      any cop wants to search you or your property, or your car, or your
      house, you have to permit it. You can’t say no. You’re subject to a
      waiver here. It’s forced on you. It’s not really a waiver. It’s a condition
      of supervised release, but you have to permit search.

The district judge went on to state that “I’m not going to let that be abused. I’m not

going to let anybody arbitrarily, you know, search you or continually search you

when there’s no good reason.”

      Read together, the hearing transcript does not support Solis’s argument that

the district judge unambiguously announced that Solis would not be subject to a

suspicionless search condition. While the district judge did not expressly state that

searches could be “suspicionless,” he clearly indicated that Solis would be required

to submit to any search by any peace officer and had no right to “say no.” This

inability to “say no” to any search (without reference to a minimum degree of

suspicion), at the very least, strongly implied that Solis would be subject to a

suspicionless search condition. Because there was ambiguity in the oral

pronouncement of the sentence, the unambiguous written judgment imposing the

suspicionless search condition controls. Fenner v. U.S. Parole Comm’n, 251 F.3d

782, 787 (9th Cir. 2001).

      Nor is remand necessary because Solis lacked notice that a suspicionless

search requirement might be imposed. The district judge’s statement that he was

imposing a condition which required Solis to consent to any search was sufficient

to put Solis’s counsel on notice that the court was at least “considering” a

                                          9
suspicionless search requirement. See Reyes, 18 F.4th at 1133 (noting that “at no

time prior to the imposition of sentence did the district court provide any notice to

the parties that it was considering a substantial modification and expansion of the

search condition”).

      AFFIRMED.




                                          10
                                                                           FILED
United States v. Solis, No. 21-50140+                                      AUG 22 2022
                                                                        MOLLY C. DWYER, CLERK
H. THOMAS, Circuit Judge, dissenting:                                    U.S. COURT OF APPEALS


      I agree with the majority that the district court erred in interpreting and

applying the legal standards that determine eligibility for a minor role reduction

under Section 3B1.2(b) of the Sentencing Guidelines. See United States v.

Dominguez-Caicedo, — F.4th —, No. 19-50268, 2022 WL 2799169, at *18 (9th

Cir. July 18, 2022); United States v. Diaz, 884 F.3d 911, 916–18 (9th Cir. 2018).

But I cannot agree that the errors were harmless. In light of the multiple mistakes

of law committed during the sentencing proceedings, I do not believe it is more

likely than not that the errors did not affect Solis’ sentence. I would therefore

vacate and remand the sentence to give the district court the opportunity to

recalculate the sentence under the correct legal framework. See Molina-Martinez v.

United States, 578 U.S. 189, 198 (2016) (“When a defendant is sentenced under an

incorrect Guidelines range—whether or not the defendant’s ultimate sentence falls

within the correct range—the error itself can, and most often will, be sufficient to

show a reasonable possibility of a different outcome absent the error.”); United

States v. Munoz-Camarena, 631 F.3d 1028, 1031 (9th Cir. 2011) (holding that a

district court’s statement that it would have imposed the same sentence no matter

the correct calculation “cannot, without more, insulate the sentence from remand”).

      Because I do not believe Solis had proper notice of the district court’s intent
to impose a suspicionless search condition, I would also vacate and remand the

condition to give Solis the opportunity to object. See United States v. Reyes, 18

F.4th 1130, 1133 (9th Cir. 2021).

      I therefore respectfully dissent from the majority’s decision affirming Solis’

sentence.